Title: To James Madison from John Gavino, 18 December 1802 (Abstract)
From: Gavino, John
To: Madison, James


18 December 1802, Gibraltar. No. 107. “I have the honor of Confirming my last Respects No. 105 [not found] & 106 [16 Dec. 1802] ⅌ this Conveyance who having returnd to Port by Contrary winds I now inclose you Copy of a Circular Letter received from Consul OBrion of Algier dated 15: October last.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. Docketed by Wagner. Gavino enclosed a copy (1 p.; docketed by Wagner) of O’Brien’s 15 Oct. 1802 circular (see Kirkpatrick to JM, 15 Dec. 1802, and n. 2).



   
   A full transcription of this document has been added to the digital edition.

